People v King (2017 NY Slip Op 07829)





People v King


2017 NY Slip Op 07829


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1183 KA 13-00883

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCURTIS T. KING, DEFENDANT-APPELLANT. 


MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (John L. DeMarco, J.), rendered March 20, 2013. The judgment convicted defendant, upon his plea of guilty, of criminal sexual act in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sexual act in the first degree (Penal Law § 130.50 [4]). Defendant's challenge to County Court's order compelling him to provide a buccal swab for DNA analysis is forfeited by his guilty plea (see People v Smith, 138 AD3d 1415, 1416 [4th Dept 2016]; see generally People v Hansen, 95 NY2d 227, 230-232 [2000]). Contrary to defendant's further contention, we conclude that the negotiated sentence is not unduly harsh or severe.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court